DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoigawa (US Pub No 2021/0062704).
In regard to claim 1, Itoigawa discloses an intake and exhaust system for an all-terrain vehicle (see the vehicle in Fig 1) having an engine (70) and a transmission (10, also see Paragraph 0003: “an all terrain vehicle (ATV) having an engine and a continuously variable transmission”), comprising:
a first intake and exhaust structure comprising an intake pipe (either of 11 and 12, see Figs 2 and 4) coupled to the transmission (10, best seen in Fig 6) and a first exhaust pipe (13) coupled to the transmission (also see Paragraph 0047: “intake ducts 11 and 12 and an exhaust duct 13 for cooling the V-belt 17 of the CVT 10”); and
second intake and exhaust structure comprising an air filter (40, Fig 2) coupled to an air inlet of the engine (via intake duct 71, see Paragraph 0052: “intake duct 71 is connected to the cylinder head 7d of the engine 70”) and a second exhaust pipe (171, se Fig 5) coupled to the engine (Paragraph 0068: “engine exhaust duct 171 connects the engine 70 and a muffler 170”),
wherein a port (13a1) of the first exhaust pipe (13) away from the transmission faces the second exhaust pipe (171).
This is best seen in Figs 5 and 8, and is described in Paragraph 0068: “Specifically, the first exhaust port 13a1 is provided for exhausting the gas within the CVT case 7b to an engine exhaust duct 171 for exhausting the gas within the engine 70 (see FIG. 5). The engine exhaust duct 171 connects the engine 70 and a muffler 170. According to the configuration, the engine exhaust duct 171 may be cooled.”
In regard to claim 2, Itoigawa discloses the system of claim 1, wherein the port (13a1) of the first exhaust pipe (13) away from the transmission directly faces a junction of a cylinder of the engine and the second exhaust pipe (as can best be seen in Fig 8, port 13a1 blows air to the location where the runners of exhaust pipe 171 exit the engine; also see Figs 5 and 11 and Paragraph 0068, quoted above).
In regard to claim 4, Itoigawa discloses the system of claim 1, wherein the intake pipe (either of 11 and 12) is provided above the transmission (10) and located above the air filter (40, this is best seen in the elevation view of Fig 2; take special notice of ports 112a and 122a).
In regard to claim 5, Itoigawa discloses the system of claim 4, wherein the intake pipe (considered to be 11) has a first end (111a) coupled to a top of the transmission (10, as best seen in Fig 6) and a second end (112a) provided above the transmission, and the second end of the intake pipe is higher than the air filter (40, this is best seen in the elevation view of Fig 2).
In regard to claim 6, Itoigawa discloses the system of claim 1, wherein the first exhaust pipe (13) and the intake pipe (considered to be 11) are provided at two positions of the transmission (10, see Fig 6).
In regard to claim 7, Itoigawa discloses the system of claim 6, wherein the intake pipe (11) is provided above the transmission (10, being generally “on the top”), while the first exhaust pipe (13) is provided in front of the transmission (in front of, at least, a portion of the transmission, i.e. in front of primary pully 15).
In regard to claim 8, Itoigawa discloses the system of claim 1, wherein the second exhaust pipe (171) is arranged along an outer wall of the engine (some portion of 171 running parallel to the “back” outer wall of the engine, see Fig 5).
In regard to claim 9, Itoigawa discloses the system of claim 1, wherein the air filter (40) and the transmission (especially portion 110 of 10) are both located at a first side of (in front of) the engine (70), and the second exhaust pipe (171) is located at a second side of (behind) the engine (see especially Fig 5).
In regard to claim 10, Itoigawa discloses the system of claim 9, wherein the first side of the engine is opposite the second side of the engine (being front and back as seen in Fig 5).
In regard to claim 11, Itoigawa discloses the system of claim 1, wherein the air filter (40) comprises a first air intake chamber (40a) and a filter cartridge chamber (40), the filter cartridge chamber comprises opposite first (the “top” as seen in Fig 2) and second (the “bottom”) ends, and an air filter cartridge provided between the first and the second ends (Paragraph 0053: “air cleaner 40 has a filter that cleans the outside air inside”), the first end is in communication with the first air intake chamber (40a), and the second end is in communication with the air inlet of the engine (70, see Paragraph 0053: “air cleaner 40 sends the outside air taken in from the intake port 40a through the intake duct 71 to the engine 70”).
In regard to claim 12, Itoigawa discloses the system of claim 11, wherein the first air intake chamber (40a) defines an air inlet hole (as it is able to “take in air” as described in paragraph 0053), and the air inlet hole has a height greater than a height of the filter cartridge chamber (as can be seen in Figs 2 and 4, 40a is mounted to the top of 40, also see Paragraph 0053 which describes 40a as being “in the upper part” of the intake assembly).
In regard to claim 14, Itoigawa discloses the system of claim 11, wherein the second intake and exhaust structure (40, 71, 171, etc.) further comprises an expansion chamber (see the expanded area downstream air passage 71 and upstream of air passage 72) provided between the second end of the filter cartridge chamber (40) and the air inlet of the engine (70).
In regard to claim 15, Itoigawa discloses the system of claim 14, wherein a pipeline (72) coupled between the expansion chamber and the air inlet of the engine is provided with a throttle (720, see Figs 5and 7; the internal dimensions of “air introduction device 720” will inherently control the flow rate therethrough, and is thus, by definition, a throttle).
In regard to claim 16, Itoigawa discloses the system of claim 14, wherein the expansion chamber (the expanded area downstream air passage 71 and upstream of air passage 72) is located above the transmission (above portion 110 of 10, see Fig 5).

Allowable Subject Matter
Claims 3, 13, and 17-19 are objected to as being dependent upon a rejected base claim, but appears they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 appears to contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747